{¶ 13} I respectfully dissent. I would review Brown's constitutional challenge to S.B. 10. I disagree with the majority's conclusion that "notice of a future obligation is not the equivalent of actual imposition of that obligation." I would review the constitutional challenge of this Tier II label Brown has been given, much like we review other future events of which offenders are notified at sentencing, such as postrelease control and the specific prison term which could be imposed if community control sanctions are violated. *Page 1